IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-15-00291-CV

                           IN RE JOE ROGER PARKER


                                 Original Proceeding



                                       ORDER


       Joe Roger Parker’s Petition for Writ of Mandamus was filed on August 31, 2015

and supplemented on September 30, 2015. The Court requests a response from the

other parties to the proceeding. See TEX. R. APP. P. 52.8(b). Any response shall be filed

with the Clerk of this Court no later than 28 days from the date of this notice.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed October 22, 2015